department of the treasury internal_revenue_service washington d c may lp wit tax_exempt_and_government_entities_division index no eso ae or a eo a or ao sek ak or ae oe of ee a ek legend taxpayera taxpayerb ira y ira z fe oe 2k ee sec_2h ee ae fe oe ok oe he oe oie is is oi sec_2s ie oi sec_26 sec_2s fe ie companym oe 3s f sec_2s ok sec_2k sum n i oe ok og 2c ok sec_2 ok sum o sump sec_2k is is ae eo ie o sec_2s ok 3g sec_2 dear - this is in response to a letter dated date submitted on your behalf by your authorized representative in which you request relief under sec_301_9100-3 of the procedure and administration regulations the regulations the following facts and representations have been submitted taxpayer a maintained traditional_ira y an individual_retirement_arrangement described in sec_408 of the internal_revenue_code the code with company m on date se i ok os page taxpayer a opened roth_ira z with company m and contributed sum o for tax_year however when taxpayer a opened roth_ira z she was unaware that she was also authorizing company m to convert her traditional_ira y to a roth_ira the amount converted from traditional_ira y was sum n sum n was transferred to roth_ira z taxpayer a became aware of roth iras as a new type of retirement savings tool through the newspapers she had invested in traditional_ira y sponsored by company m for many years and decided in to begin making contributions to a roth_ira also sponsored by company m at the time she applied for roth_ira z company m representatives did not inform her of the roth_ira income limitations taxpayer a is married to taxpayer b their adjusted_gross_income for exceeded the limit found at sec_408a of the code further taxpayer a did not understand that as she opened her roth_ira z she was also authorizing company m to convert her traditional_ira y to roth_ira z this was not taxpayer a’s intention and she was not told that this transaction would cause the balance in her traditional_ira y to become taxable in taxpayer a and taxpayer b’s joint federal_income_tax return was timely filed in the first week of date taxpayers a and b had an accountant prepare their federal_income_tax return - taxpayer a has no recollection of receiving any forms 1099-r from company m reporting the traditional_ira y as taxable in as taxpayer a did not have a full understanding of the transaction she did not expect to receive these forms as a result taxpayer a did not furnish these forms to her accountant and taxpayer a and taxpayer b’s form_1040 did not report the traditional_ira y balance of sum n as income at the time taxpayer a and taxpayer b filed their joint federal_income_tax return neither of them was aware of the income limitations in code sec_408a in addition neither of them was aware that taxpayer a’s traditional_ira y had been converted to roth_ira z or that the balance of traditional_ira y upon conversion of the ira to roth_ira z is includible in income on date taxpayer a attended a retirement seminar sponsored by her employer during this seminar taxpayer a learned about roth_ira income limitations for the first time she called company m to inquire about her possible roth_ira ineligibility due to income limitations company m’s representative told her that she may be able to change roth_ira z to a traditional_ira and he would send her the form to do so taxpayer a never received the form when taxpayer a did not receive the form she contacted company m again at which time she was told it was too late to convert roth_ira z to a traditional_ira taxpayer a visited company m’s investor center regarding her ineligibility for roth_ira z taxpayer a spoke with several company m representatives in person and via telephone to no avail however in her discussions with company m representatives she learned for the first time that her traditional_ira y had been converted to roth_ira z in one company m of es e sec_2 ok page representative suggested she call a company m roth_ira specialist to discuss the matter none of company m’s representatives could explain why taxpayer a was not informed about the roth_ira income limitations at the time company m accepted her application_for roth_ira z after speaking with company m’s roth_ira specialist taxpayer a met with a financial planner who suggested she discuss the issue with her tax preparer on or about date taxpayer a spoke with her tax preparer which resulted in this request for an extension taxpayer a subsequently timely recharacterized her contribution to roth_ira z toa traditional_ira the trustee-to-trustee transfer in the amount of sum p was made on date taxpayer a and taxpayer b’s joint federal_income_tax return was timely filed in the first week of date this request for relief under sec_301_9100-3 of the regulations was submitted prior to the service’s discovering taxpayer a’s ineligibility to convert her traditional_ira y to roth_ira z calendar_year is not a closed tax_year based on the above facts and representations you request a ruling that pursuant to of the regulations taxpayer a be granted a period not to exceed six months from the date of this ruling letter to recharacterize her roth_ira z to a traditional_ira which recharacterization would include the amount converted from taxpayer a’s traditional_ira y and the contribution of sum o with respect to your request for relief under sec_301_9100-3 of the regulations sec_408a of the code and sec_1_408a-5 of the income_tax regulations the lt regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira in a recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a and sec_1 408a- this recharacterization election generally must occur on or before the date prescribed by law - including extensions for filing the taxpayer’s federal_income_tax returns for the year of contributions sec_1_408a-5 question and answer -6 of the lt regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer’s intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer code sec_408a provides in relevant part that an individual with adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year oe oe oe os page sec_1_408a-3 question and answer -3 of the i t regulations provides in part that the maximum amount of regular contributions that can be made to a roth_ira is phased out between certain levels of modified_adjusted_gross_income for an individual who is married and files a joint_return the dollar amount is phased out between modified_adjusted_gross_income of dollar_figure and dollar_figure an individual who is married and files a joint_return is not eligible to make a regular contribution to a roth_ira if the couple's combined modified_adjusted_gross_income is dollar_figure or more sec_1_408a-4 question and answer -2 of the i t regulations provides in summary that an individual with modified_adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to convert an amount to a roth_ira during a taxable_year sec_1_408a-4 question and answer -2 further provides in summary that an individual and his spouse must file a joint federal tax_return to convert a traditional_ira to a roth_ira and that the modified_adjusted_gross_income subject_to the dollar_figure limit for the taxable_year is the modified_adjusted_gross_income derived from the joint_return using the couple’s combined income sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the regulations provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 of the regulations provides that the commissioner of the internal_revenue_service in his discretion may grant a reasonable extension of time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 of the regulations generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301 b of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer’s control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied upon a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election ee oi ae ok ok page sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer’s receipt of a ruling granting relief under this section in this case taxpayer a was not eligible to convert her traditional_ira y into roth_ira z since taxpayer a’s and taxpayer b’s combined modified_adjusted_gross_income for exceeded dollar_figure further taxpayer a was not eligible to make a regular contribution to a roth_ira taxpayers a and b timely filed their joint federal_income_tax return taxpayer a was unaware that traditional_ira y had been converted to roth_ira z until she visited company m’s investor center in calendar_year is not a closed tax_year therefore it 1s necessary to determine whether taxpayer a is eligible for relief under the provisions of sec_301_9100-3 of the regulations taxpayer a was ineligible to convert her traditional_ira y to roth_ira z however she was unaware of the conversion until taxpayer a was not aware of an income limitation for a roth_ira_conversion or that she was ineligible to make a regular contribution to a roth_ira further taxpayer a was not advised by company m that she was ineligible to make regular contributions to a roth_ira ineligible to convert traditional_ira y to roth_ira z or of the income limitations upon realizing traditional_ira y had been converted to roth_ira z and learning that she was ineligible for the conversion and ineligible to make regular contributions to a roth_ira taxpayer a requested an extension of time to recharacterize her roth_ira z to a traditional_ira with respect to your request for relief we believe that based on the information submitted and the representations contained herein the requirements of the sec_301_9100-1 and sec_301_9100-3 of the regulations have been met and that you have acted reasonably and in good_faith with respect to making the election to recharacterize your roth_ira z as a traditional_ira specifically the service has concluded that you have met the requirements of clauses i iii and v of sec_301_9100-3 of the regulations therefore you are granted an extension - of days from the date of the issuance of this letter_ruling to so recharacterize this ruling assumes that the above iras qualify under sec_408 of the code at all relevant times no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative page if you have any questions regarding this ruling please contact t ep ra t2 at oe ok 2k he 2k ok sincerely signed joyce e floyd joyce e floyd manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of ruling letter notice of intention to disclose form_437
